Case 1:19-cv-01869-CFL Document9 Filed 02/03/20 Page 1of1

In the United States Court of Federal Claims

No. 19-1869C

(Filed: February 3, 2020)

 

 

)
JEROME EUGENE TODD, }
)
Plaintiff, )
)
v. )
)
THE UNITED STATES, )
)
Defendant. )
)
ORDER FOR DISMISSAL

 

On January 17, 2020, the court issued an order directing plaintiff, Jerome Todd, to pay
the filing fee or file an application to proceed in forma pauperis by January 30, 2020, or
otherwise to show cause why this action should not be dismissed for failure to prosecute under
Rule 41(b) of the Rules of the Court of Federal Claims (“RCFC”). See ECF No. 7. In the
intervening time, Mr. Todd has neither paid the filing fee nor filed any response to that order.

Previously, the court dismissed a related claim filed by Mr. Todd after he failed to pay
the filing fee, finding that he was prevented from proceeding in forma pauperis under the
“three-strikes bar” of 28 U.S.C. § 1915(g), see Todd v. United States, No. 19-1093, ECF No. 12
(Fed, Cl. Oct. 15, 2019), and Mr. Todd did not seek leave to file this related claim.

Therefore, Mr. Todd’s claim is DISMISSED without prejudice for failure to prosecute
under RCFC 41(b). Accordingly, the government’s motion to stay defendant’s filing of
response, ECF No. 8, is DENIED as moot, and Mr. Todd’s pending motion for leave to file a
notice of related case, ECF No. 6, is also DENIED.

The clerk shall enter judgment in accord with this disposition.
It is so ORDERED.

L&E thoy

Charles F’Lettow  ~
Senior Judge

 
